EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 16 has been amended as shown below:
“16. (Currently Amended) An externally-damped electromechanical (EM) valve assembly, comprising:
a housing, comprising:
a flow body through which a flow passage extends;
a controller sub-housing mounted to the flow body at an attachment interface;
a valve element positioned in the flow passage; 
a valve actuator mechanically linked to the valve element;
control electronics contained in the controller sub-housing and electrically coupled to the valve actuator; and
a first constrained layer damper affixed to an exterior of the housing at a location adjacent the attachment interface, the first constrained layer damper comprising: 
at least one mass element; and
at least one viscoelastic layer in vibratory communication with the at least one mass element;
wherein the at least one mass element is mounted in suspension to the housing through the at least one viscoelastic layer such that the at least one mass element 
an electrical connector projecting from the controller sub-housing and
electrically coupled to the control electronics, the first constrained layer
damper tuned and positioned to attenuate vibrations transmitted through the
flow body prior to reaching the electrical connector;
wherein a primary vibration transmission path extends through the flow body, through the controller sub-housing, and to the electrical connector; and 
wherein the first constrained layer damper circumscribes a segment of the primary vibration transmission path extending path through the flow body and the controller sub-housing.”
In claim 20, line 23, “an electrical connector projecting from the controller sub-housing” has been amended to read “the electrical connector projecting from the controller sub-housing”.

Remarks
In claim 16, lines 6-10 have been moved towards the end of the body of claim in order to properly provide antecedent basis for the claimed features recited in lines 6-10.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant’s arguments and amendments have been found persuasive and have overcome the prior art of record.  It is found that none of the prior art teaches the features of the electrical connector, the primary vibration transmission path, the layer damper and their relative structures with one another.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657